Citation Nr: 0719541	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-26 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Basic eligibility for nonservice-connected disability pension 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from February 9, 1979, to May 23, 1979, with prior inactive 
service for a period totaling three months and fifteen days.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, denying the appellant's claim for basic 
eligibility for nonservice-connected disability pension 
benefits on the basis that he was without active wartime 
service.  


FINDING OF FACT

The appellant is without the requisite active military 
service during wartime to render him basically eligible for 
VA nonservice-connected disability pension benefits.


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-
connected disability pension benefits have not been met.  38 
U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 
3.3, 3.6, 3.203, 3.314 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes the VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The RO's letter, dated in November 2004, which preceded the 
initial determination, informed the appellant of the VCAA and 
the respective duties among himself and VA in developing his 
claim, as well as the necessary evidence and information 
regarding active wartime service to substantiate his claim 
for VA pension.  Multiple efforts are shown by the RO in 
order to verify the nature and duration of the appellant's 
service.  The development conducted establishes that, upon 
review of undisputed facts, the appellant does not have the 
requisite service to render him eligible to seek the benefit 
being sought.

Regulations provide that VA will refrain from or discontinue 
providing assistance in obtaining evidence where the claimant 
is not entitled to the benefit as a matter of law.  38 C.F.R 
§ 3.159(d).  As the development conducted shows that the 
appellant has no eligibility to seek the benefit being 
sought, no prejudice accrues to him for any technical notice 
deficiency along the way.  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) (when the interpretation of a 
statute is dispositive of the issue on appeal, neither the 
duty to assist nor the duty to notify provisions of the VCAA 
are implicated); Mason v. Principi, 16 Vet. App. 129 (2002) 
(VCAA was not applicable where the issue was whether a 
claimant had qualifying service for pension purposes because 
the law, and not the evidence, was dispositive of the claim).  
The Board therefore concludes that there is no further action 
needed under the VCAA.

Analysis

The sole question before the Board is whether the appellant 
has established threshold eligibility for VA nonservice-
connected disability pension benefits.  The appellant in this 
case maintains that he is eligible for VA nonservice-
connected disability pension benefits based on his service in 
the United States Army Reserve, to include a period of 
ACDUTRA in 1979.  Such entails questions of whether the 
appellant may be recognized as a "veteran", whether he had 
active service, and whether the wartime service requirements 
have been met.

VA nonservice-connected pension benefits are payable to a 
veteran who is permanently and totally disabled from a 
nonservice-connected disability, which is not the result of 
willful misconduct, but only where the veteran has the 
requisite active wartime service.  38 U.S.C.A. § 1521(a); 38 
C.F.R. §§ 3.3, 3.314(b).  A veteran meets the service 
requirements of that section if he served in active military, 
naval, or air service (1) for ninety days or more during a 
period of war; (2) during a period of war and was discharged 
or released from service for a service-connected disability; 
(3) for a period of ninety consecutive days or more and such 
period began or ended during a period of war; or (4) for an 
aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war.  38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The VA's determination of whether a claimant's service meets 
these threshold requirements is usually dependent upon 
service department records verifying such service.  See 38 
C.F.R. § 3.203 (2006); see also Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992) (holding that findings of a United 
States service department verifying a person's service are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces). 

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  The term "active duty" includes full-
time duty in the Armed Forces, other than ACDUTRA.  38 
U.S.C.A. § 101(21).  The term "Armed Forces" means the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including the reserve components thereof.  38 U.S.C.A. 
§ 101(10).   

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty or period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a), (d).  
ACDUTRA is full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c)(1).

Evidence of record includes a Department of Defense Form 214, 
Report of Separation from Active Duty, showing that the 
appellant served on active duty for training in the United 
States Army Reserve from February 9, 1979, to May 23, 1979.  
No prior active service was therein noted; prior inactive 
service totaling three months and fifteen days was set forth.  
The appellant does not contend, nor does the record otherwise 
demonstrate, that his military service was other than as 
described in the preceding two sentences.  

Official service department records verify no period of 
active duty, only a single period of ACDUTRA from February to 
May 1979, with prior inactive service totaling three months 
and fifteen days.  There is no showing that the appellant was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA, or 
that he sustained an injury during inactive duty for 
training, if any, from which chronic disability resulted.  
ACDUTRA it is noted is specifically exempted from the 
definition of active duty.  38 C.F.R. § 3.6(b)(1).  Even if, 
for the sake of argument, the appellant's ACDUTRA could be 
found to be a period of "active service," the absence of any 
wartime service, see 38 U.S.C.A. § 101(11); 38 C.F.R. 
§§ 3.1(f), 3.2, would render the appellant ineligible for VA 
nonservice-connected pension benefits.  

Official military sources have not verified any active duty 
service for the appellant.  The Board appreciates the 
appellant's argument that he served his country honorably and 
does not dispute such an assertion; however, honorable 
service, alone, is insufficient to bestow basic eligibility 
in this instance.  As well, there is no merit to the 
appellant's argument that 38 C.F.R. § 3.321(b)(2) (2006) 
affords a basis for establishing basic eligibility, inasmuch 
as the cited provision applies only to persons with basic 
eligibility for VA pension.  The Board emphasizes that it is 
not free to disregard governing laws and regulations that 
define active duty and those threshold criteria bestowing 
basic eligibility to VA pension.  The service department has 
acknowledged the dates the appellant reports serving in the 
military, but clearly and unequivocally certifies no active 
duty service.  Moreover, the service in was not during 
wartime to render him basically eligible for VA nonservice-
connected disability pension benefits.  The Board must accept 
the service department's determinations.  See 38 C.F.R. 
§ 3.203 (2006); see also Venturella v. Gober, 10 Vet. App. 
340, 341-342 (1997); Duro, supra.  

The Board therefore finds that the appellant's service does 
not meet the definition of active duty or active service 
under 38 U.S.C.A. § 101(21), (24) or otherwise meet any of 
the service eligibility criteria under 38 U.S.C.A. § 1521(a).  
The appellant is not a "veteran" as legally defined by 38 
U.S.C.A. § 101(2).  Accordingly, the evidence shows that the 
appellant has no qualifying military service that would 
render him eligible for nonservice-connected disability 
pension.  See Laruan v. West, 11 Vet. App. 80, 84 (1998), 
citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v Brown, 6 Vet. App. 
426, 430 (1994).  Denial of the claim presented is mandated 
on that basis.  Inasmuch as the appellant's service does not 
meet the threshold requirements for eligibility for VA 
pension benefits, his claim for basic eligibility for 
nonservice-connected disability pension benefits lacks legal 
merit and his claim must be denied.  Sabonis, supra.


ORDER

Basic eligibility for nonservice-connected disability pension 
benefits is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


